
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


Executive Employment Agreement

        AGREEMENT made as of the 6th day of May, 2003, by and between Midway
Games Inc., a Delaware corporation with its principal offices at 2704 West
Roscoe Street, Chicago, Illinois 60618 (the "Corporation"), and David Zucker,
residing at ______ Illinois ("Executive").

RECITAL

        The Corporation and Executive desire to enter into an employment
agreement on the terms and subject to the conditions hereinafter set forth.

        In consideration of the mutual covenants hereinafter contained, the
parties hereto agree as follows:

        1.    Employment; Duties.    The Corporation hereby employs Executive as
an executive of the Corporation to perform services as President and Chief
Executive Officer and to perform such other supervisory, managerial or executive
duties and obligations consistent with such position on behalf of the
Corporation as the Board of Directors of the Corporation may from time to time
determine. Executive's principal place of business in the performance of his
duties and obligations under this Agreement shall be at the Corporation's
principal place of business in the Chicago, Illinois metropolitan area.

        2.    Acceptance and Loyalty.    Executive hereby accepts such
employment and agrees that throughout the period of his employment hereunder, he
will devote his full time, attention, knowledge and skills, faithfully,
diligently and to the best of his ability, in furtherance of the business of the
Corporation and will perform the duties and obligations assigned to him pursuant
to Section 1 hereof. Executive shall perform all duties and obligations in a
professional manner consistent with the skill, competence and efficiency
expected of an executive employee performing the duties and obligations assigned
to Executive and subject to the direction and control of the Board of Directors
of the Corporation. Executive will do such traveling as may be reasonably
required of him in the performance of his duties and obligations hereunder.
Executive shall at all times be subject to, observe and carry out such rules,
regulations, policies, directions and restrictions as the Board of Directors of
the Corporation may from time to time establish consistent with all applicable
laws. During his employment hereunder, Executive shall not, without the written
approval of the Board of Directors of the Corporation first had and obtained in
each instance, directly or indirectly, accept employment or compensation from or
perform services of any nature for, any enterprise other than the Corporation or
any of its subsidiaries or affiliates. If Executive notifies the Board of
Directors of the Corporation that he desires to serve on the board of directors
of one commercial enterprise in addition to the Corporation, the Board of
Directors of the Corporation will give due consideration to such desire and will
not unreasonably withhold its approval. Notwithstanding the foregoing, Executive
may without compensation engage in community, faith-based or charitable
activities that do not, in the reasonable judgment of the Board of Directors of
the Corporation, interfere with the performance of his duties and obligations
hereunder, including serving on the Board of Advisors to the University of
Illinois at Chicago College of Business Administration. During Executive's
employment hereunder, Executive shall not be entitled to additional compensation
for serving as an officer or director of the Corporation or any of its
subsidiaries or affiliates.

        3.    Term.    The term of Executive's employment hereunder shall
commence on a date designated by Executive to permit Executive to satisfy
obligations to his existing employer (the "Commencement Date"), but in no event
later than June 1, 2003, and shall terminate on the earlier of (a) two years
after the Commencement Date, or (b) such termination date as is provided in
Section 14 (the "Original Term"). If the Original Term continues for a full two
years after the Commencement Date, the term of Executive's employment shall be
automatically extended thereafter for successive one year periods, subject to
early termination as provided in Section 14 (the "Extended Term"). The Original
Term and

--------------------------------------------------------------------------------


the Extended Term are hereafter collectively referred to as the "Term" and each
full year of the Term is hereafter referred to as an "Employment Year."

        4.    Compensation and Benefits.    

        4.1    Base Salary.    The Corporation shall pay to Executive a base
salary ("Base Salary") at the rate of Six Hundred Thousand Dollars ($600,000)
per annum for each Employment Year, or such greater amount as the Board of
Directors of the Corporation shall from time to time determine. Base salary
shall be payable in equal installments in accordance with the Corporation's
normal payroll policy.

        4.2    Bonus.    Executive shall have the opportunity to earn a bonus,
not exceeding $300,000 for the fiscal year ending December 31, 2003, and not
exceeding 100% of his then base salary for each subsequent fiscal year, pursuant
to a special bonus plan to be developed by mutual agreement of the Board of
Directors of the Corporation and Executive based upon financial and other
appropriate measures of the Corporation's and Executive's performance. This
special bonus plan shall be negotiated in good faith on an annual basis and
shall be in lieu of Executive's participation in bonus plans generally available
to senior level employees of the Corporation. The Board of Directors of the
Corporation and Executive shall use their best efforts to put the special bonus
plan into effect on or before July 15, 2003.

        4.3    Health Insurance, Etc.    Executive shall be entitled to
participate, to the extent he is eligible under the terms and conditions
thereof, in any disability, hospitalization, insurance, medical service, or
other health-related employee benefit plan, or any pension or retirement plan,
that is generally available to executive employees of the Corporation and which
may be in effect from time to time during the Term, including the Exec-U-Care
insurance program. The Corporation shall be under no obligation to institute or
continue the existence of any such employee benefit plan.

        4.4    Reimbursement of Signing Bonus.    Executive received a signing
bonus pursuant to Section 4(b) of an employment agreement dated as of May 14,
2002, between Executive and Playboy Enterprises Inc. ("Playboy"). If Executive
is legally required to repay such signing bonus to Playboy, the Corporation will
pay on his behalf or, at Executive's election, will reimburse Executive
dollar-for-dollar for up to $150,000 of such repayment. Executive shall be
responsible for taxes payable with respect to such reimbursement.

        4.5    Business Expenses.    The Corporation shall reimburse Executive
for all authorized expenses reasonably incurred by him in accordance with the
Corporation's travel and entertainment policies and procedures in effect during
the Term.

        4.6    Vacation.    Executive shall be entitled to four weeks paid
vacation per Employment Year. Vacation time shall not be accumulated from year
to year.

        4.7    Indemnification and Directors and Officers Insurance.    The
Corporation shall provide the Executive indemnification and directors and
officers insurance to the same extent provided to other executive officers of
the Corporation.

        5.    Stock Options.    Pursuant to, and subject to the terms and
conditions contained in separate option agreements in the forms attached hereto
as Exhibits A-1 and A-2, Executive will be granted, effective on the
Commencement Date, non-qualified options to purchase One Million Five Hundred
Thousand (1,500,000) shares of the Corporation's common stock at the closing
price of such shares on the New York Stock Exchange on the Commencement Date. As
provided in Exhibit A-1, Executive may be entitled to receive additional grants
of options from time to time during a period of two years after the Commencement
Date in accordance with the terms of Exhibit A-1.

2

--------------------------------------------------------------------------------

        6.    Restricted Stock.    Pursuant to, and subject to the terms and
conditions contained in a separate restricted stock agreement in the form
attached as Exhibit B, Executive will be granted, effective on the Commencement
Date, One Hundred Twenty-Five Thousand (125,000) shares of the Corporation's
common stock (the "Restricted Shares").

        7.    Key Man Life Insurance.    The Corporation may purchase and
maintain insurance covering the life of Executive ("Key-man Insurance") in an
amount determined by the Corporation. The Corporation shall be the sole owner
and beneficiary of the Key-man Insurance and may apply to the payment of
premiums thereunder any dividends declared and paid thereon. Executive shall
submit himself from time to time to such physical examinations as the Board of
Directors of the Corporation may deem necessary or desirable in connection with
the purchase and maintenance of the Key-man Insurance.

        8.    Representations of Executive.    Executive represents and warrants
as follows:

        8.1   Executive has no knowledge of any contractual or other impediments
to his entering into this Agreement and performing his obligations hereunder.

        8.2   Executive is currently the President and Chief Operating Officer
of Playboy. True and complete copies of all agreements between Executive and
Playboy or any of its affiliates have been provided by Executive to the
Corporation.

        8.3   Executive's resume attached as Exhibit C hereto is accurate in all
material respects.

        8.4   Executive has received from the Corporation and has reviewed the
Corporation's Ethics and Conflicts of Interest Policy and has completed and
signed the Corporation's Reportable Transactions and Conflicts of Interest
Questionnaire and the Corporation's officer and director questionnaire (the
"Questionnaires"). The answers provided by Executive to the questions in the
Questionnaires are true and accurate to the best of Executive's information and
belief.

        9.    Representations of the Corporation.    The Corporation represents
and warrants as follows:

        9.1   The entering into and performance of this Agreement by the
Corporation has been duly authorized by all necessary corporate action and this
Agreement represents the valid and binding obligation of the Corporation
enforceable in accordance with its terms.

        9.2   The Corporation has made all necessary filings with the Securities
and Exchange Commission during the past 24 months and such filings were, when
made, true and correct in all material respects.

        10.    Non-Competition and Non-Raiding.    In consideration of the
Corporation's entering into this Agreement:

        10.1    Non-Competition.    Executive agrees that during a period from
the Commencement Date until one year after the termination of Executive's
employment hereunder for any reason, he will not, directly or indirectly,
without the prior written consent of the Corporation, own, manage, operate,
join, control, participate in, perform any services for, invest in, or otherwise
be connected with, in any manner, whether as an officer, director, employee,
consultant, partner, investor or otherwise, any business entity which is engaged
in the design, importation, manufacture and/or sale of home or hand held video
games or any business entity which is engaged in any other business in which the
Corporation or any affiliate of the Corporation is engaged at the time of
termination of Executive's employment or, to the knowledge of Executive, is
planning in good faith to be engaged within one year after such termination. For
purposes hereof, "planning" means more than casual internal discussions and
requires the preparation of bona fide plans or studies and a high level
management decision to engage in a business. Nothing herein contained shall be
deemed to prohibit Executive from being employed by or investing in a retailer
that, incidental to its general

3

--------------------------------------------------------------------------------

business, sells home or hand-held video games or investing his funds in
securities of a company if the securities of such company are listed for trading
on a national stock exchange or traded in the over-the-counter market and
Executive's holdings therein represent less than five percent of the total
number of shares or principal amount of other securities of such company
outstanding.

        10.2    Non-Raiding.    Executive agrees that during a period from the
Commencement Date until one year after the termination of Executive's employment
hereunder for any reason, he will not, directly or indirectly, without the prior
written consent of the Corporation, induce or influence, or seek to induce or
influence, any person who is engaged by the Corporation or any affiliate of the
Corporation as an employee, agent, independent contractor or otherwise, to
terminate his employment or engagement, nor shall Executive directly or
indirectly, through any other person, firm or corporation, employ or engage, or
solicit for employment or engagement, or advise or recommend to any other person
or entity that such person or entity employ or engage or solicit for employment
or engagement, any person or entity employed or engaged by the Corporation or
any affiliate of the Corporation. Executive shall not be deemed to be in breach
of this Section if a firm or corporation with which he is connected engages in
any of the foregoing activities without the knowledge of Executive.

        10.3    Modification.    Executive acknowledges that the provisions of
this Section 10 are reasonable and necessary for the protection of the
Corporation. In the event that any provision of this Section 10, including any
sentence, clause or part hereof, shall be deemed contrary to law or invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions shall not be affected, but shall, subject to the discretion of such
court, remain in full force and effect and any invalid and unenforceable
provisions shall be deemed, without further action on the part of the parties
hereto, modified, amended and limited to the extent necessary to render the same
valid and enforceable.

        11.    Confidentiality Agreement.    

        11.1 As used herein, the term "Confidential Information" shall mean any
and all information of the Corporation and of its affiliates (for purposes of
this paragraph, the Corporation's affiliates shall be deemed included within the
meaning of "Corporation"), including, but not limited to, all data,
compilations, programs, devices, strategies, or methods concerning or related to
(i) the Corporation's finances, financial condition, results of operations,
employee relations, amounts of compensation paid to officers and employees and
any other data or information relating to the internal affairs of the
Corporation and its operations; (ii) the terms and conditions (including prices)
of sales and offers of sales of the Corporation's products and services;
(iii) the terms, conditions and current status of the Corporation's agreements
and relationship with any customer or supplier; (iv) the customer and supplier
lists and the identities and business preferences of the Corporation's actual
and prospective customers and suppliers or any employee or agent thereof with
whom the Corporation communicates; (v) the trade secrets, manufacturing and
operating techniques, price data, costs, methods, systems, plans, procedures,
formulas, processes, hardware, software, machines, inventions, designs,
drawings, artwork, blueprints, specifications, tools, skills, ideas, and
strategic plans possessed, developed, accumulated or acquired by the
Corporation; (vi) any communications between the Corporation, its officers,
directors, stockholders, or employees, and any attorney retained by the
Corporation for any purpose, or any person retained or employed by such attorney
for the purpose of assisting such attorney in his or her representation of the
Corporation; (vii) any other information and knowledge with respect to all
products developed or in any stage of development by the Corporation; (viii) the
abilities and specialized training or experience of others who as employees or
consultants of the Corporation during the Term hereof have engaged in the design
or development of any such products; and (ix) any other matter or thing, whether
or not recorded on any medium, (a) by which the Corporation derives actual or
potential economic value from such matter or thing being not

4

--------------------------------------------------------------------------------

generally known to other persons or entities who might obtain economic value
from its disclosure or use, or (b) which gives the Corporation an opportunity to
obtain an advantage over its competitors who do not know or use the same and,
with respect to all of the foregoing, which the Corporation makes reasonable
efforts to keep confidential.

        11.2 Executive acknowledges and agrees that the Corporation is engaged
in highly competitive businesses and has expended, or will expend, significant
sums of money and has invested, or will invest, a substantial amount of time to
develop and maintain the secrecy of the Confidential Information. The
Corporation has thus obtained, or will obtain, a valuable economic asset which
has enabled, or will enable, it to develop an extensive reputation and to
establish long-term business relationships with its suppliers and customers. If
such Confidential Information were disclosed to another person or entity or used
for the benefit of anyone other than the Corporation, the Corporation would
suffer irreparable harm, loss and damage. Accordingly, Executive acknowledges
and agrees that:

           i)  the Confidential Information is, and at all times hereafter shall
remain, the sole property of the Corporation;

          ii)  Executive shall use his best efforts and the utmost diligence to
guard and protect the Confidential Information from disclosure to any
competitor, customer or supplier of the Corporation or any other person, firm,
corporation or other entity;

         iii)  unless the Corporation gives Executive prior express written
permission, during his employment and thereafter, Executive shall not use for
his own benefit, or divulge to any competitor or customer or any other person,
firm, corporation, or other entity, any of the Confidential Information which
Executive may obtain, learn about, develop or be entrusted with as a result of
Executive's employment by the Corporation; and

          iv)  except in the ordinary course of the Corporation's business,
Executive shall not seek or accept any Confidential Information from any former,
present or future employee of the Corporation.

The foregoing provisions of this Section 11.2 shall not apply to information
which (a) is or becomes generally available to the public other than as a result
of unauthorized disclosure by Executive, (b) is known by the recipient of such
Confidential Information other than as a result of unauthorized disclosure by
Executive or (c) is the subject of a court order or subpoena which is binding
upon Executive; provided that in the event that the Corporation desires to
contest such court order or subpoena, Executive reasonably cooperates with the
Corporation, at the Corporation's expense, in doing so.

        11.3 Executive also acknowledges and agrees that all documentary and
tangible Confidential Information including, without limitation, such
Confidential Information as Executive has committed to memory, is supplied or
made available by the Corporation to the Executive solely to assist him in
performing his services under this Agreement. Executive further agrees that
after his employment with the Corporation is terminated for any reason:

           i)  Executive shall not remove from the premises of the Corporation
and shall immediately return to the Corporation, all documentary or tangible
Confidential Information in his possession, custody, or control and not make or
keep any copies, notes, abstracts, summaries, tapes or other record of any type
of Confidential Information; and

          ii)  Executive shall immediately return to the Corporation any and all
other property of the Corporation in his possession, custody or control,
including, without limitation, any and all keys, security cards, passes, credit
cards, marketing literature, vehicles, computers, electronic devices, or any
other items of value.

5

--------------------------------------------------------------------------------




        12.    Invention Disclosure.    Any invention, improvement, design,
development or discovery conceived, developed, created or made by Executive
alone or with others, during the period of his employment hereunder and
applicable to the business of the Corporation or its affiliates, whether or not
patentable or registrable, shall become the sole and exclusive property of the
Corporation. Executive hereby assigns to the Corporation, all of his rights to
any "intellectual material" created or developed by him during the course of his
employment. As used herein, "intellectual material" shall include, but shall not
be limited to, ideas, titles, themes, production ideas, methods of presentation,
artistic renderings, sketches, plots, music, lyrics, dialogue, phrases, slogans,
catch words, characters, names and similar literary, dramatic and musical
material, trade names, trademarks and service marks and all copyrightable
expressions in audio visual works, computer software, electronic circuitry and
all mask works for integrated circuits. Executive shall disclose such
intellectual material promptly and completely to the Corporation and shall,
during the period of his employment hereunder and at any time and from time to
time hereafter (a) execute all documents requested by the Corporation for
vesting in the Corporation or any of its affiliates the entire right, title and
interest in and to the same, (b) execute all documents requested by the
Corporation for filing and prosecuting such applications for patents, trademarks
and/or copyrights as the Corporation, in its sole discretion, may desire to
prosecute, and (c) give the Corporation all assistance it reasonably requires,
including the giving of testimony in any suit, action or proceeding, in order to
obtain, maintain and protect the Corporation's right therein and thereto. If any
such assistance is required following the termination of this Agreement, the
Corporation shall reimburse Executive for his time and the reasonable expenses
incurred by him in rendering such assistance. Anything contained in this
paragraph to the contrary notwithstanding, this paragraph does not apply to an
invention for which no equipment, supplies, facilities, or trade secret
information of the Corporation or its affiliates was used and which was
developed entirely on the Executive's own time, unless (d) the invention
relates: (i) to the business of the Corporation or its affiliates, or (ii) to
the Corporation's or any of its affiliates' actual or demonstrably anticipated
research or development, or (e) the invention results from any work performed by
the Executive for the Corporation or its affiliates.

        13.    Remedies.    Executive acknowledges and agrees that the business
of the Corporation is highly competitive and that violation of any of the
covenants provided for in Paragraphs 10, 11 and 12 of this Agreement would cause
immediate, immeasurable and irreparable harm, loss and damage to the Corporation
not adequately compensable by a monetary award. Accordingly, Executive agrees,
without limiting any of the other remedies available to the Corporation, that
any violation of said covenants, or any one of them, may be enjoined or
restrained by any court of competent jurisdiction, and that any temporary
restraining order or emergency, preliminary or final injunctions may be issued
by any court of competent jurisdiction, without notice and without bond.

        14.    Termination of Employment.    

        14.1    Death.    Executive's employment shall terminate automatically
upon the death of Executive.

        14.2    Disability.    If the Corporation determines in good faith that
the permanent disability of Executive has occurred during the Term (pursuant to
the definition of "permanent disability" set forth below), it may give to
Executive written notice in accordance with Section 17 of its intention to
terminate Executive's employment. In such event, Executive's employment with the
Corporation shall terminate effective on the 30th day after receipt of such
notice by Executive (the "Disability Effective Date"), provided that, within the
30 days after such receipt, Executive shall not have returned to full-time
performance of Executive's duties. For purposes of this Agreement, "permanent
disability" shall mean the absence of Executive from Executive's duties with the
Corporation on a full-time basis for 120 consecutive business days, or for six
months in any 12-month period during the Term, as a result of incapacity due to
mental or physical illness which

6

--------------------------------------------------------------------------------




is determined to be total and permanent by a physician selected by the
Corporation or its insurers and reasonably acceptable to Executive or
Executive's legal representative.

        14.3    Cause.    For purposes of this Agreement, "cause" means
(i) conviction of a felony, or of any other crime involving fraud, dishonesty or
breach of trust relating to the Corporation or Executive's employment;
(ii) failure and refusal to follow a reasonable direction of the Board of
Directors of the Corporation after notice in writing of such failure or refusal
and a cure period of ten days thereafter; (iii) commission of any dishonest or
grossly negligent act which has or is reasonably likely to have a material
adverse effect on the Corporation or its customer or trade relationships
provided that such act was not taken with the approval of the Board of Directors
of the Corporation; or (iv) a breach by Executive of any material provision of
this Agreement, including representations and warranties, after the Corporation
has provided Executive with notice in writing thereof and a cure period of ten
days.

        14.4    Good Reason.    For purposes of this Agreement, "good reason"
means (i) a breach by the Corporation of any material provision of this
Agreement, including representations and warranties, after Executive has
provided the Corporation with notice in writing thereof and a cure period of ten
days, (ii) there has occurred any material diminution or reduction in duties of
Executive, whether in scope or nature, or Executive is required to report to
anyone other than the Board of Directors of the Corporation or any committee
thereof; (iii) the Board of Directors elects an executive officer senior in rank
to Executive; (iv) the Corporation's principal place of business is moved more
than 50 miles from 2704 West Roscoe Street, Chicago, Illinois and as a result of
such move, Executive's commute to work is increased by more than 50 miles each
way or (v) the events described in Section 15.1(a) hereof occur and within
60 days thereafter Executive notifies the Corporation of his election to
terminate his employment hereunder.

        14.5    Notice of Termination.    The Corporation may terminate
Executive's employment at any time with or without "cause" and Executive may
resign from his employment at any time with or without "good reason." Any
termination by the Corporation or resignation by Executive shall be communicated
by Notice of Termination to the other party hereto given in accordance with
Section 17 of this Agreement. For purposes of this Agreement, a "Notice of
Termination" means a written notice which (i) indicates, if applicable, the
specific termination provision in this Agreement relied upon, (ii) if
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive's employment under the provision
so indicated and (iii) if the Date of Termination (as defined below) is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than sixty days after the giving of such notice). The
failure by Executive or the Corporation to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of "good
reason" or "cause" shall not waive any right of Executive or the Corporation,
respectively, hereunder or preclude Executive or the Corporation, respectively,
from asserting such fact or circumstance in enforcing Executive's or the
Corporation's rights hereunder.

        14.6    Date of Termination.    "Date of Termination" means (i) if
Executive's employment is terminated by the Corporation for "cause", or by
Executive for "good reason", the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if Executive's
employment is terminated by the Corporation other than for "cause" or
"disability", or by Executive other than for "good reason", the Date of
Termination shall be a date not earlier than thirty days after the date on which
the terminating party notifies the other party of such termination and (iii) if
Executive's employment is terminated by reason of death or "permanent
disability", the Date of Termination shall be the date of death of Executive or
the Disability Effective Date, as the case may be.

7

--------------------------------------------------------------------------------




        14.7    Payments as a Result of Termination.    (a) If the Corporation
shall terminate Executive's employment other than for "cause", death or
"permanent disability", including by notifying Executive that his employment
hereunder shall end at the expiration of the Original Term or the Extended Term,
or Executive shall resign for "good reason:"

           i)  the Corporation shall pay to Executive, within 30 days after the
Date of Termination, Executive's Base Salary payable under Section 4.1 through
the Date of Termination to the extent not theretofore paid, and

          ii)  within 30 days after the Corporation publicly announces its
audited results for the fiscal year in which the Date of Termination occurs, the
product of (x) the annual bonus payable under Section 4.2 computed as if
Executive had remained employed for the entire bonus year (the "Annual Bonus")
and (y) a fraction, the numerator of which is the number of days in the
applicable fiscal year through the Date of Termination, and the denominator of
which is 365, less any payments theretofore made to Executive in respect of the
Annual Bonus (the sum of the amounts described in clauses (i) and (ii) shall be
hereinafter referred to as the "Accrued Obligations"); and

         iii)  whether or not Executive seeks or accepts other employment, the
Corporation shall pay to Executive an amount equal to two times his Base Salary
in effect on the date of termination, which amount shall be payable 25% on the
Date of Termination, and additional 25% on each of 121 days, 242 days and
365 days thereafter.

        (b)   If Executive's employment shall be terminated by the Corporation
for "cause" or the Executive resigns without "good reason", Executive's
employment under this Agreement shall terminate without further obligations by
the Corporation to Executive other than the obligation to pay to Executive the
Accrued Obligations. If such termination for "cause" or resignation without
"good reason" occurs prior to the first anniversary of the Commencement Date,
Executive shall repay to the Corporation 100% of the amount paid by the
Corporation under Section 4.4 hereof within 30 days of such resignation. If such
termination for "cause" or resignation without "good reason" occurs after the
first anniversary of the Commencement Date, but prior to the second anniversary
of the Commencement Date, Executive shall repay to the Corporation 50% of the
amount paid by the Corporation under 4.4 hereof within 30 days of such
resignation.

        15.    Change of Control    

        15.1 For purposes hereof, a Change of Control occurs when, at any time
during the period of Executive's employment hereunder, or within three months
following the Corporation's termination of Executive without cause or the
resignation of Executive for good reason under clauses (i), (ii), or (iii) of
Section 14.4, both of the following occur: (a) individuals who presently
constitute the Board of Directors of the Corporation, or who have been
recommended for election to the Board by two-thirds of the Board consisting of
individuals who are either presently on the Board or such recommended successors
cease for any reason to constitute at least a majority of such Board, (a "Board
Change") and (b) Executive is not offered the opportunity to continue as Chief
Executive Officer after a Board Change on the terms of this Agreement. If a
Change of Control has occurred and Executive gives written notice to the
Corporation within 60 days after such Change of Control of his election to
terminate his employment hereunder, the Corporation shall pay to Executive
within 15 days after Executive's delivery of such notice, as severance pay and
liquidated damages, in lieu of any other rights or remedies which might
otherwise be available to him under this Agreement (including any right to
assert termination for "good reason"), and without mitigation of any kind or
amount, whether or not Executive shall seek or accept other employment, a lump
sum payment equal in amount to (i) the sum of (A) one year's Base Salary at the
rate payable to Executive under Section 4.1; and (B) the bonus payable to
Executive under Section 4.2 for the fiscal year immediately prior to the Change
of Control; (ii) multiplied by 2.99.

8

--------------------------------------------------------------------------------

If such Change of Control occurs prior to Executive having been employed for a
full fiscal year, the bonus referred to in clause (i)(B) above shall be deemed
to be $300,000. The foregoing payments shall be reduced by any payments made by
the Corporation to Executive pursuant to Section 14.7(iii) hereof prior to the
date that the Change of Control occurred. In addition, all unexpired options to
purchase securities of the Corporation or restricted securities granted to
Executive before the Change of Control shall, if unvested, vest fully on the
date of the Change of Control, notwithstanding any vesting provisions of such
options. The payments provided for in this Section 15 shall be paid in full,
without discount to present value.

        15.2 If it shall be determined that any amount payable under
Section 15.1 by the Corporation to or for the benefit of Executive (a "Base
Payment") would be subject to the excise tax (the "Excise Tax") imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the "Code"), then
Executive shall be entitled to receive an additional payment (the "Gross-Up
Payment") in an amount such that the net amount retained by Executive, after the
calculation and deduction of any Excise Tax on the Base Payment shall be equal
to the Base Payment, less any federal, state and local income taxes. The
Gross-Up Payment shall be reduced by income or Excise Tax withholding payments
made by the Corporation to any federal, state, or local taxing authority with
respect to the Gross-Up Payment that was not deducted from compensation payable
to the Executive. All determinations required to be made under this
Section 15.2, including whether and when a Gross-Up Payment is required, the
amount of such Gross-Up Payment, and the assumptions to be utilized in arriving
at such determination, except as specified above, shall be made by the
Corporation's auditors (the "Accounting Firm"), which shall provide detailed
supporting calculations both to the Corporation and Executive within fifteen
business days after the receipt of notice from Executive that there should be a
Gross-Up Payment. The determination of tax liability made by the Accounting Firm
shall be subject to review by Executive's tax advisor, and, if Executive's tax
advisor does not agree with the determination reached by the Accounting Firm,
then the Accounting Firm and Executive's tax advisor shall jointly designate a
nationally recognized public accounting firm, which shall make the
determination. All fees and expenses of the accountants retained by the
Corporation or jointly designated and retained shall be borne by the
Corporation. Any determination by a jointly designated public accounting firm
shall be binding upon the Corporation and Executive.

        16.    Entire Agreement.    This Agreement and the exhibits hereto
constitute the entire agreement of the parties hereto with respect to
Executive's employment with the Corporation and no amendment or modification
hereof shall be valid or binding unless made in writing and signed by the party
against whom enforcement thereof is sought.

        17.    Notices.    Any notice required, permitted or desired to be given
pursuant to any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
telephone facsimile or sent by certified mail, return receipt requested, or sent
by national overnight delivery service, postage and fees prepaid, to the parties
hereto at their respective addresses set forth below. Either of the parties
hereto may at any time and from time to time change the address to which notice
shall be sent hereunder by notice to the other party given under this
Section 17. The date of the giving of any notice sent by mail shall be three
business days following the date of the posting of the mail, or if delivered in
person, the date delivered in person, or if sent by overnight delivery service,
the next business day following delivery to the overnight delivery service or if
sent by telephone facsimile, the date sent by telephone facsimile.

9

--------------------------------------------------------------------------------

        If to the Corporation:

2704 West Roscoe Street
Chicago, IL 60618
Facsimile: (773) 961-2761
Attention: General Counsel

        If to the Executive:

___
___ Illinois

        18.    Withholding Taxes.    All payments made to or on behalf of
Executive under this Agreement, including payments pursuant to Section 4 and all
stock options exercised by or restricted stock grants made to Executive shall be
subject to applicable payroll taxes and withholding requirements.

        19.    No Assignment.    Neither this Agreement nor the right to receive
any payments hereunder may be assigned by Executive. This Agreement shall be
binding upon Executive, his heirs, executors and administrators and upon the
Corporation, its successors and assigns.

        20.    No Waiver.    No course of dealing nor any delay on the part of
the Corporation in exercising any rights hereunder shall operate as a waiver of
any such rights. No waiver of any default or breach of this Agreement shall be
deemed a continuing waiver or a waiver of any other breach or default.

        21.    Governing Law; Attorneys Fees to Prevailing Party.    This
Agreement shall be governed, interpreted and construed in accordance with the
substantive laws of the State of Illinois applicable to agreements entered into
and to be performed entirely therein. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts located in Cook
County, Illinois and waives any claims based on forum non-conveniens. In the
event any legal proceedings are commenced by the Corporation against the
Executive or the Executive against the Corporation for any actual or threatened
violation of this Agreement, the prevailing party in such proceedings shall be
entitled to recover from the losing party all costs and expenses of any kind,
including reasonable attorneys fees, incurred in connection with such
proceedings.

        22.    Severability.    If any clause, paragraph, section or part of
this Agreement shall be held or declared to be void, invalid or illegal, for any
reason, by any arbitrator or court of competent jurisdiction, such provision
shall be ineffective but shall not in any way invalidate or affect any other
clause, paragraph, section or part of this Agreement. The parties intend that
all clauses, paragraphs, sections or parts of this Agreement shall be
enforceable to the fullest extent permitted by law.

        23.    Affiliate.    As used in this Agreement, "affiliate" means any
person or entity controlled by or under common control with the Corporation.

        24.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which counterparts, when taken together, shall constitute
but one and the same agreement.

10

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed on the day and year first above written.


 
 
MIDWAY GAMES INC.
 
 
By:
 
/s/  NEIL D. NICASTRO      

--------------------------------------------------------------------------------

    Name:   Neil D. Nicastro     Title:   Chief Executive Officer
 
 
 
 
/s/  DAVID ZUCKER      

--------------------------------------------------------------------------------

DAVID ZUCKER

11

--------------------------------------------------------------------------------

LIST OF OMITTED EXHIBITS

Exhibit A-1—Form of Stock Option Agreement
Exhibit A-2—Form of Stock Option Agreement Under 2002 Stock Option Plan
Exhibit B—Form of Restricted Stock Agreement
Exhibit C—Resume

12

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.1

